DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

	Summary of Remarks (@ response pages labeled 8-9): “The Office Action cites Lee, p. 761, right column, line 1, for this claimed step. As discussed during the interview, this passage of Lee does not disclose passing the feature space to a trained model. Rather than training a model, Lee instead discloses a set of rules for how to classify a disease based on the attributes of detected lesions. These rules are the “classification criteria” p. 761, left column, last paragraph. Lee ’s “classification criteria” is just a set of rules, which are not trained using training data but instead are set by a human designer.

Accordingly, Lee uses a rules-based approach to detecting a disease, which requires a human to design the system based on the human’s intuition about what rules to use to diagnose the disease. This is a fundamentally different approach than training a model to make for the diagnosis. Therefore, the algorithms and rules designed by experts in Lee do not disclose “passing the feature space to an automated diagnostic model trained to provide a probabilistic diagnosis of the disease condition for the input image,” as recited by claim 2.”

	Examiner’s Response: As Applicant has stated that the claimed automated diagnostic model does not use rules as set by a human designer, nor does it use an expert to design, this rejection is withdrawn.

Allowable Subject Matter

Claims 2-6, 8-10, 12-17, 19-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose a retinopathy diagnosis system that uses the feature space as established by a supervised procedure in an automated diagnostic model that is trained without human or expert design or input as established by the Applicant as stated above.  As it is required the a human have no part in designating parameters, architecture, algorithms, or formulas, this is not suggested by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662